Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 1 of 23 PageID #: 1932




                        EXHIBIT A
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 2 of 23 PageID #: 1933



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF TEXAS
                                 MARSHALL DIVISION


  PERSONALIZED MEDIA
  COMMUNICATIONS, LLC

                         Plaintiff,

  v.
  GOOGLE LLC.                                               Case No. 2:19-cv-90-JRG
                                                                LEAD CASE
  AKAMAI TECHNOLOGIES, INC.
                                                            Case No. 2:19-cv-89-JRG
  NETFLIX, INC.
                                                            Case No. 2:19-cv-91-JRG
                         Defendants.


                             [PROPOSED] PROTECTIVE ORDER
        WHEREAS, Plaintiff Personalized Media Communications, LLC (“PMC”) and Defendant

 Google LLC, Akamai Technologies, Inc., and Netflix, Inc. (each a “Defendant” and collectively

 “Defendants”) (Plaintiff and each Defendant a “Party” and collectively, the “Parties”) believe that

 certain information that is or will be encompassed by discovery demands by the Parties involves

 the production or disclosure of trade secrets, confidential business information, or other

 proprietary information;

        WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

 Federal Rule of Civil Procedure 26(c):

        THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

 1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

        any document, information or material that constitutes or includes, in whole or in part,

        confidential or proprietary information or trade secrets of the Party or a Third Party to whom




                                                  1
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 3 of 23 PageID #: 1934



       the Party reasonably believes it owes an obligation of confidentiality with respect to such

       document, information or material (“Protected Material”). Protected Material shall be

       designated by the Party producing it by affixing a legend or stamp on such document,

       information or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL”

       shall be placed clearly on each page of the Protected Material (except deposition and hearing

       transcripts and natively produced documents) for which such protection is sought. For

       deposition and hearing transcripts, the word “CONFIDENTIAL” shall be placed on the

       cover page of the transcript (if not already present on the cover page of the transcript when

       received from the court reporter) by each attorney receiving a copy of the transcript

       after that attorney receives notice of the designation of some or all of that transcript as

       “CONFIDENTIAL.”          For natively produced Protected Material, the appropriate

       designation shall be placed in the filename of each such natively produced document.

 2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

       Order with the designation “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

       shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES

       ONLY” under this Order, unless and until such document is redesignated to have a different

       classification under this Order.

 3.    With respect to documents, information or material designated “CONFIDENTIAL,”

       “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

       SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the provisions herein and




       1
          The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
 to the class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’
 EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
 collectively.



                                                 2
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 4 of 23 PageID #: 1935



       unless otherwise stated, this Order governs, without limitation: (a) all documents,

       electronically stored information, and/or things as defined by the Federal Rules of Civil

       Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits

       or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

       and other court filings; (d) affidavits; and (e) stipulations.     All copies, reproductions,

       extracts, digests and complete or partial summaries prepared from any DESIGNATED

       MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

       under this Order.

 4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

       ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

       may be made at any time.          Inadvertent or unintentional production of documents,

       information or material that has not been designated as DESIGNATED MATERIAL shall

       not be deemed a waiver in whole or in part of a claim for confidential treatment. Any party

       that inadvertently or unintentionally produces Protected Material without designating it as

       DESIGNATED MATERIAL may request destruction of that Protected Material by notifying

       the recipient(s), as soon as reasonably possible after the producing Party becomes aware of

       the inadvertent or unintentional disclosure, and providing replacement Protected Material

       that is properly designated. The recipient(s) shall then destroy all copies of the inadvertently

       or unintentionally produced Protected Materials and any documents, information or material

       derived from or based thereon.

 5.    “CONFIDENTIAL” documents, information and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating party,

       upon order of the Court, or as set forth in paragraph 12 herein:




                                                  3
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 5 of 23 PageID #: 1936



        (a)     outside counsel of record in this Action2 for the Parties;

        (b)     employees of such counsel assigned to and reasonably necessary to assist such
                counsel in the litigation of this Action;

        (c)     up to one in-house counsel for the Parties who is a member in good standing of at least
                one state bar and has responsibility for making decisions dealing directly with the
                litigation of this Action;

        (d)     outside consultants or experts (i.e., not existing employees or affiliates of a Party or
                an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
                such consultants or experts are not presently employed by the Parties hereto for
                purposes other than this Action;3 (2) before access is given, the consultant or expert
                has completed the Undertaking attached as Exhibit A hereto and the same is served
                upon the producing Party with a current curriculum vitae of the consultant or expert
                at least ten (10) days before access to the Protected Material is to be given to that
                consultant or Undertaking to object to and notify the receiving Party in writing that
                it objects to disclosure of Protected Material to the consultant or expert.4 The Parties
                agree to promptly confer and use good faith to resolve any such objection. If the
                Parties are unable to resolve any objection, the objecting Party may file a motion
                with the Court within fifteen (15) days of the notice, or within such other time as the
                Parties may agree, seeking a protective order with respect to the proposed disclosure.
                The objecting Party shall have the burden of proving the need for a protective order.
                No disclosure shall occur until all such objections are resolved by agreement or
                Court order;5



 2
     As used herein, “this Action” means Case Nos. 2:19-cv-89-JRG, 2:19-cv-90-JRG, and 2:19-cv-
 91-JRG.
 3
     For avoidance of doubt, an independent expert or consultant retained (as opposed to employed)
 by a Party on another litigation would not be precluded under this section.
 4
     For any such person, the curriculum vitae shall identify his/her (i) current employer(s), (ii) each
 person or entity from whom s/he has received compensation or funding for work in his or her areas
 of expertise or to whom the s/he has provided professional services, including in connection with
 a litigation, at any time during the preceding seven years; (iii) (by name and number of the case,
 filing date, and location of court) any litigation in connection with which the s/he has offered
 expert testimony, including through a declaration, report, or testimony at a deposition or trial,
 during the preceding five years. If such consultant or expert believes any of this information is
 subject to a confidentiality obligation to a third-party, then the s/he should provide whatever
 information can be disclosed without violating any confidentiality agreements, and the Party
 seeking to disclose Protected Material to the consultant or expert shall be available to meet and
 confer with the designating Party regarding any such engagement.
 5
   A party who has not previously objected to disclosure of Protected Material to an expert or whose
 objection has been resolved with respect to previously produced Protected Material shall not be
 precluded from raising an objection to an expert at a later time if new information about that expert
 is disclosed or discovered.



                                                   4
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 6 of 23 PageID #: 1937



       (e)    independent litigation support services, including persons working for or as court
              reporters, graphics or design services, jury or trial consulting services, and
              photocopy, document imaging, and database services retained by counsel and
              reasonably necessary to assist counsel with the litigation of this Action; and

       (f)    the Court and its personnel.

 6.    A Party shall designate documents, information or material as “CONFIDENTIAL” only

       upon a good faith belief that the documents, information or material contains confidential

       or proprietary information or trade secrets of the Party or a Third Party to whom the Party

       reasonably believes it owes an obligation of confidentiality with respect to such documents,

       information or material.

 7.    Documents, information or material produced in this Action, including but not limited to

       Protected Material designated as DESIGNATED MATERIAL (i) shall be used only for

       prosecuting, defending, or attempting to settle this Action; (ii) shall not be used for any

       other purpose, in connection with any other legal or administrative proceeding, including

       but not limited to any proceeding at the U.S. Patent and Trademark Office (or any similar

       agency of a foreign government), or directly or indirectly for any other purpose

       whatsoever; and (iii) shall not be disclosed to any person who is not entitled to receive

       such Protected Material as herein provided. All produced Protected Material shall be

       carefully maintained so as to preclude access by persons who are not entitled to receive

       such Protected Material, and any person or entity who obtains access to DESIGNATED

       MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

       duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

       portion thereof except as may be reasonably necessary in the litigation of this Action. Any

       such copies, duplicates, extracts, summaries or descriptions shall be classified

       DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.




                                                5
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 7 of 23 PageID #: 1938



 8.      To the extent a producing Party believes in good faith that certain Protected Material

         qualifying to be designated CONFIDENTIAL is so sensitive that its dissemination

         deserves even further limitation, the producing Party may designate such Protected

         Material “RESTRICTED - ATTORNEYS’ EYES ONLY,” or to the extent such Protected

         Material includes or substantially reveals computer source code6 and/or live data (that is,

         data as it exists residing in a database or databases) , the producing Party may designate

         such Protected Material as “RESTRICTED CONFIDENTIAL SOURCE CODE” (“Source

         Code Material”).

 9.      For Protected Material designated RESTRICTED - ATTORNEYS’ EYES ONLY, access

         to, and disclosure of, such Protected Material shall be limited to individuals listed in

         paragraphs 5(a-b) and (d-f).

 10.     For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

         the following additional restrictions apply:

         (a)     Access to a Party’s Source Code Material shall be provided only on “stand-alone”
                 computer(s) (that is, the computer may not be linked to any network, including a
                 local area network (“LAN”), an intranet or the Internet) in a secured locked room.
                 The stand-alone computer(s) may be connected to a printer. The stand-alone
                 computer(s) may only be located within the United States at the offices of the
                 producing Party’s outside counsel. The stand-alone computer(s) shall have disk
                 encryption and be password protected. Except as otherwise provided, use or
                 possession of any input/output device (e.g., USB memory stick, mobile phone or
                 tablet, camera or any camera-enabled device, CD, floppy disk, portable hard drive,

 6
     “Source code” means computer code, formulas, engineering specifications, or schematics that
 define or otherwise describe in detail the algorithms or structure of software or hardware designs.
 Source code includes software, source code, executable code, object code (i.e., computer
 instructions and data definitions expressed in a form suitable for input to an assembler, compiler,
 or other translator), microcode, register transfer language (“RTL”), firmware, and hardware
 description language (“HDL”), as well as any and all programmer notes, annotations, and other
 comments of any type related thereto and accompanying the code. For avoidance of doubt, this
 includes source files, make files, intermediate output files, executable files, header files, resource
 files, library files, module definition files, map files, object files, linker files, browse info files, and
 debug files.



                                                      6
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 8 of 23 PageID #: 1939



               laptop, or any device that can access the Internet or any other network or external
               system, etc.) is prohibited while accessing the computer containing the source
               code. All persons entering the locked room containing the stand-alone computer(s)
               must agree to submit to reasonable security measures to ensure they are not
               carrying any prohibited items before they will be given access to the stand-alone
               computer(s). The producing Party may periodically “check in” on the activities of
               the receiving Party’s representatives during any stand-alone computer review and
               may visually monitor the activities of the receiving Party’s representatives from
               outside the room in which the stand-alone computer(s) is located, but only to
               ensure that no unauthorized electronic records of the Source Code Material and no
               information concerning the Source Code Material are being created or transmitted
               in any way. The producing Party may not record (visually, audibly or by other
               means) the activities of the receiving Party’s representatives;

        (b)    The receiving Party shall make reasonable efforts to restrict its requests for such
               access to the stand-alone computer(s) to normal business hours, which for purposes
               of this paragraph shall be 8:00 a.m. through 6:00 p.m. However, upon reasonable
               notice from the receiving party, the producing Party shall make reasonable efforts to
               accommodate the receiving Party’s request for access to the stand-alone computer(s)
               outside of normal business hours. The Parties agree to cooperate in good faith such
               that maintaining the producing Party’s Source Code Material at the offices of its
               outside counsel shall not unreasonably hinder the receiving Party’s ability to
               efficiently and effectively conduct the prosecution or defense of this Action;

        (c)    The producing Party shall provide the receiving Party with information explaining
               how to start, log on to, and operate the stand-alone computer(s) in order to access the
               produced Source Code Material on the stand-alone computer(s);

        (d)    The producing Party will produce Source Code Material in computer searchable
               format on the stand-alone computer(s) as described above;

        (e)    Access to Source Code Material shall be limited to outside counsel and up to three
               (4) outside consultants or experts per defendant7 (i.e., not existing employees or
               affiliates of a Party or an affiliate of a Party) retained for the purpose of this
               litigation and approved to access such Protected Materials pursuant to paragraph
               5(e) above.

        (f)    To the extent portions of Source Code Material are quoted in an electronic
               copy or image of a document which, pursuant to the Court’s rules, procedures, or
               order, must be filed or served (“Source Code Document”), either (1) the entire
               Source Code Document will be stamped and treated as RESTRICTED
               CONFIDENTIAL SOURCE CODE or (2) those pages containing quoted Source

 7
  For the purposes of this paragraph, an outside consultant or expert does not include the outside
 consultant’s or expert’s direct reports and other support personnel.



                                                  7
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 9 of 23 PageID #: 1940



                Code Material will be separately stamped and treated as RESTRICTED
                CONFIDENTIAL SOURCE CODE;

        (g)     Except as set forth in this paragraph, no electronic copies of Source Code Material
                shall be made without prior written consent of the producing Party. The receiving
                Party may create an electronic copy or image of limited excerpts of Source Code
                Material only to the extent necessary to create Source Code Documents, or any
                drafts of these documents8. The receiving Party shall only include such excerpts
                as are reasonably necessary for the purposes for which such part of the Source
                Code Material is used. Images or copies of Source Code Material shall not be
                included in correspondence between the parties (references to production numbers
                shall be used instead) and shall be omitted from pleadings and other papers except
                to the extent permitted herein. The receiving Party may create an electronic image
                of a selected portion of the Source Code Material only when the electronic file
                containing such image has been encrypted using commercially reasonable
                encryption software including password protection. The communication and/or
                disclosure of electronic files containing any portion of Source Code Material shall
                at all times be limited to individuals who are authorized to see Source Code
                Material under the provisions of this Protective Order. Additionally, all electronic
                copies must be labeled “RESTRICTED CONFIDENTIAL SOURCE CODE.” If
                Source Code Documents are filed with the Court, they must be filed under seal in
                accordance with the Court’s rules, procedures and orders;

        (h)     No person shall copy, e-mail, transmit, upload, download, print, photograph or
                otherwise duplicate any portion of the designated “RESTRICTED
                CONFIDENTIAL SOURCE CODE” material, except that the Receiving Party
                may request paper copies (“Source Code Printouts”) of limited portions of the
                Source Code Material, but only if and to the extent reasonably necessary for the
                preparation of court filings, pleadings, expert reports, or other papers, or for
                deposition or trial. In no event may the receiving Party print more than 40
                consecutive pages, or an aggregate total of more than 1000 pages, of source code
                per defendant during the duration of the case without prior written approval by the
                producing Party. The receiving Party shall not request paper copies for the
                purposes of reviewing the source code other than electronically as set forth in
                paragraph (a) in the first instance. Within 5 business days or such additional time
                as necessary due to volume requested, the Producing Party will provide the
                requested material on watermarked or colored paper bearing Bates numbers and
                the legend “RESTRICTED CONFIDENTIAL SOURCE CODE" unless objected
                to as discussed below. At the inspecting Party’s request, up to two additional sets
                (or subsets) of printed source code may be requested and provided by the producing
                Party in a timely fashion. Even if within the limits described, the producing Party
                may challenge the amount of source code requested in hard copy form or whether
                the source code requested in hard copy form is reasonably necessary to any case

 8
  Drafts shall only include those excerpts the Receiving Party believes will be included in the final
 version.



                                                  8
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 10 of 23 PageID #: 1941



             preparation activity pursuant to the dispute resolution procedure and timeframes
             set forth in Paragraph 20 whereby the producing Party is the “requesting Party”
             and the receiving Party is the “designating Party” for purposes of dispute
             resolution. Contested Source Code Printouts do not need to be produced to the
             receiving Party until the matter is resolved by the Court;


       (i)   If the receiving Party’s outside counsel, consultants, or experts obtain printouts of
             Source Code Material, the receiving Party shall ensure that such outside counsel,
             consultants, or experts keep the printouts in a secured locked area in the offices of
             such outside counsel, consultants, or expert. The receiving Party may also
             temporarily keep the printouts or photocopies at: (i) the Court for any proceedings(s)
             relating to the Source Code Material, for the dates associated with the
             proceeding(s); (ii) the sites where any deposition(s) relating to the Source Code
             Material are taken, for the dates associated with the deposition(s); and (iii) any
             intermediate location reasonably necessary to transport the printouts to a Court
             proceeding or deposition);

       (j)   A producing Party’s Source Code Material may only be transported by the receiving
             Party at the direction of a person authorized under paragraph 10(e) above to another
             person authorized under paragraph 10(e) above, on paper or removable electronic
             media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
             Express or other similarly reliable courier. Source Code Material may not be
             transported or transmitted electronically over a network of any kind, including a
             LAN, an intranet, or the Internet. Source Code Material may only be transported
             electronically as is reasonably necessary for filing any Source Code material with
             the Court. Notwithstanding anything else in this Protective Order, the Parties may
             make electronic copies, and send by electronic mail, copies of Source Code
             Documents, and any notes taken during Source Code review pursuant to
             subparagraph (k) below, as part of their preparation of draft pleadings and/or expert
             reports in this case, provided that any such documents sent by electronic mail are
             sent in a password-protect file, with the password sent via separate electronic mail;

       (k)   The Receiving Party shall be entitled to take notes (electronic or non-electronic)
             relating to the Source Code but may not copy the Source Code into such notes. To
             the extent the Receiving Party desires to take notes electronically, the Producing
             Party shall provide a note-taking computer (e.g., a computer, which is distinct
             from the standalone computer, that is not linked to any network, including a local
             area network (“LAN”), an intranet or the Internet, and has image making
             functionality of any type disabled, including but not limited to camera or video
             functionality) (“note-taking computer”) with a current, widely used word
             processing program in the Source Code review room for the Receiving Party’s use
             in taking such notes. The “note-taking computer” shall be used for the sole
             purpose of note-taking and shall be retained by the Producing Party. Such notes




                                               9
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 11 of 23 PageID #: 1942



             shall be downloaded to a removable disk or drive for the Receiving Party to
             retain, and the computer cleared of such notes. The laptop computer shall have no
             features which would hinder the complete clearing of the Receiving Party’s notes
             after such notes have been downloaded. Any such notes shall not include copies
             or reproductions of portions of the source code; however, the notes may contain
             filenames, directory names, module names, class names, parameter names,
             variable names, function names, method names, or procedure names. No copies of
             all or any portion of the source code may leave the room in which the source code
             is inspected except as otherwise provided herein. Further, no other written or
             electronic record of the source code is permitted except as otherwise provided
             herein. No notes shall be made or stored on the inspection computer, or left
             behind at the site where the inspection computer is made available, and any such
             notes shall be deleted or destroyed by the producing Party, without reviewing the
             substance of the notes, upon discovery. Notwithstanding the foregoing, any such
             notes shall be stamped and treated as “RESTRICTED CONFIDENTIAL
             SOURCE CODE.” The log of such notes need not be produced to any other party
             absent Court Order (e.g. potentially in connection with a Protective Order
             violation motion);

       (l)   Each Producing Party May designate one individual who is counsel of record for
             that Producing Party to examine a source code reviewer’s notes (“Source Code
             Notes”) at the end of each review day (“Notes Examiner”). The Notes Examiner
             may not have any other involvement with this matter or any parallel proceedings
             such as inter partes review or post-grant proceedings, and may examine Source
             Code Notes solely for the purpose of determining compliance with this protective
             order. The Notes Examiner may not discuss any aspect of the Source Code Notes
             with the Producing Party, or any affiliate or representative of the Producing Party,
             save to disclose the Notes Examiner’s belief that a violation of the protective order
             has occurred and the basis for that belief. To the extent the Producing Party claims
             a violation of the protective order arising from the Notes Examiner’s review of
             Source Code Notes, the Producing Party shall not have an automatic right to
             production or receipt of Source Code Notes, but may request in camera inspection
             of the Source Code Notes by the Court for a determination of whether a protective
             order violation has occurred and for appropriate relief, in the Court’s discretion;

       (m)   A list of names of persons who will review Source Code Material on the stand-
             alone computer(s) will be provided to the producing Party in conjunction with any
             written (including email) notice requesting inspection. Prior to the first inspection
             of any Source Code Material on the stand-alone computer(s), the receiving Party
             shall provide five (5) business days’ notice to schedule the initial inspection with
             the producing Party. The receiving Party shall provide three (3) business days’
             notice in advance of scheduling any additional inspections. Such notice shall
             include the names and titles for every individual from the receiving Party who will




                                              10
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 12 of 23 PageID #: 1943



               attend the inspection. The producing Party may maintain a daily log of the names
               of persons who enter the locked room to view the source code and when they enter
               and depart;

        (n)    The receiving Party’s outside counsel shall maintain a log of all copies of the
               Source Code Printouts (received from a producing Party) that are delivered by the
               receiving Party to any person and a log of any electronic images of Source Code
               Material. The log shall include the names of the recipients and reviewers of copies
               and locations where the copies are stored. Upon request by the producing Party,
               the receiving Party shall provide reasonable assurances and/or descriptions of the
               security measures employed by the receiving Party and/or person that receives a
               copy of any portion of the source code; and

        (o)    All copies of any portion of the Source Code Printouts in whatever form shall be
               securely destroyed if they are no longer in use. Copies of Source Code Printouts
               that are marked as deposition exhibits shall not be provided to the Court Reporter
               or attached to deposition transcripts; rather, the deposition record will identify the
               exhibit by its production numbers.

 11.    Absent written consent from the designating Party, any person associated or affiliated with

        PMC and permitted to receive Defendants’ DESIGNATED MATERIAL, who reviews, or

        otherwise learns, in whole or in part, Defendants’ technical DESIGNATED MATERIAL9

        under this Order shall not prepare, prosecute, supervise, participate in, or assist in the

        preparation or prosecution of any patent application pertaining to (a) media streaming, (b)

        any products, services, or systems accused by PMC in this Action, or (c) the patents

        asserted in this Action and any patent or application claiming priority to or otherwise

        related to the patents asserted in this Action (collectively the “Field of Invention”) during

        the pendency of this Action and for (2) years after its conclusion, including any appeals. For

        purposes of this paragraph, “prosecution” includes any activity related to the competitive

        business decisions involving (i) the preparation or prosecution (for any person or entity) of



 9
    “Technical” DESIGNATED MATERIALS includes, for example, any non-public documents
 produced by Defendants that refer or relate in anyway to the operation of one or more of their
 products or services.



                                                 11
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 13 of 23 PageID #: 1944



       patent applications, including among others reexamination and reissue applications or (ii)

       directly or indirectly participating, drafting, amending, advising, or otherwise affecting the

       scope or maintenance of patent claims.10 However, these prohibitions shall not preclude

       Plaintiff’s outside litigation counsel from participating in any inter partes review, CBM,

       or post-grant review proceedings, provided that Plaintiff’s outside litigation counsel do not

       participate in any claim drafting or amendment of claims in such proceedings.

 12.   Absent written consent from the Designating Party, any individual affiliated with PMC

       who obtains, receives, has access to, or otherwise learns, in whole or in part, the

       Defendants’ technical Designated Material under this Order shall not be involved in any

       activity related to: the (i) the acquisition of patents or patent applications relating to the

       Field of Invention or (ii) the advising or counseling clients regarding the same. This

       Acquisition Bar shall begin when such Designated Material is first received by the affected

       individual and shall end three (3) years after the conclusion of this Action, including any

       appeals.

 13.   Disclosure of Protected Material shall be subject to all applicable laws and regulations

       relating to the export of technical data contained in such Protected Material, including the

       release of such technical data to foreign persons or nationals in the United States or

       elsewhere. Each party receiving Protected Material shall comply with all applicable export

       control statutes and regulations. See, e.g., 15 CFR 734.2(b). No Protected Material may

       leave the territorial boundaries of the United States of America or be made available to any

       foreign national who is not (i) lawfully admitted for permanent residence in the United




 10
       Prosecution includes, for example, original prosecution, reissue, and reexamination
 proceedings.



                                                12
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 14 of 23 PageID #: 1945



       States or (ii) identified as a protected individual under the Immigration and Naturalization

       Act (8 U.S.C. 1324b(a)(3)). Without limitation, this prohibition extends to Protected

       Material (including copies) in physical and electronic form. The viewing of Protected

       Material through electronic means outside the territorial limits of the United States of

       America is similarly prohibited. Notwithstanding this prohibition, Protected Material,

       exclusive of material designated RESTRICTED CONFIDENTIAL SOURCE CODE, and

       to the extent otherwise permitted by law, may be taken outside the territorial limits of the

       United States if it is reasonably necessary for a deposition taken in a foreign country.

       Nothing in this provision shall prevent outside counsel of record from travelling outside

       the territorial limits of the United States with their personal electronic devices, including

       laptops and/or cellphones, or reviewing their electronic mail while traveling abroad. The

       restrictions contained within this paragraph may be amended through the consent of the

       producing Party to the extent that such agreed to procedures conform with applicable

       export control laws and regulations.

 14.   Nothing in this Order shall require production of documents, information or other material

       that a Party contends is protected from disclosure by the attorney-client privilege, the work

       product doctrine, or other privilege, doctrine, or immunity. Pursuant to Federal Rule of

       Evidence 502(d) and (e), if documents, information or other material subject to a claim

       of attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

       is produced, such production shall in no way prejudice or otherwise constitute a waiver of,

       or estoppel as to, any such privilege, doctrine, or immunity. Any Party that produces

       documents, information or other material it reasonably believes are protected under the

       attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity




                                                 13
 Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 15 of 23 PageID #: 1946



            may obtain the return of such documents, information or other material by notifying

            the recipient(s) and providing a privilege log for the inadvertently or unintentionally

            produced documents, information or other material. The recipient(s) shall (1) gather,

            destroy, and certify destruction of all copies of such documents, information, or other

            material to the producing Party; or (2) gather and return all copies of such documents,

            information or other material to the producing Party, except for any pages containing

            privileged or otherwise protected markings by the recipient(s), which pages shall instead

            be destroyed and certified as such to the producing Party.

      15.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

            to have access thereto to any person who is not authorized for such access under this Order.

            The Parties are hereby ORDERED to safeguard all such documents, information and

            material to protect against disclosure to any unauthorized persons or entities.

16.         Nothing contained herein shall be construed to prejudice any Party’s right to use any

            DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

            the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

            access to the DESIGNATED MATERIAL by virtue of his or her employment with the

            designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

            or copy recipient of such information, (iii) although not identified as an author, addressee,

            or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

            business, seen such DESIGNATED MATERIAL, (iv) court reporters and videographers;

            (v) the Court; or (vi) other persons entitled hereunder to access to DESIGNATED

            MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any other persons

            unless prior authorization is obtained from counsel representing the producing Party or




                                                     14
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 16 of 23 PageID #: 1947



        from the Court.11 Parties shall give the other Parties reasonable notice (a minimum of two

        business days) if they reasonably expect a deposition, hearing or other proceeding to

        include Protected Material so that the other Parties can ensure that only authorized

        individuals are present at those proceedings. Subject to any challenge to a particular

        designation under paragraph 20, the Parties will not oppose any reasonable request by the

        designating Party that the courtroom be sealed, if allowed by the Court, during the

        presentation of any testimony, evidence, or argument relating to or involving the use of

        any Protected Material.

 17.    Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

        deposition or hearing transcript, designate the deposition or hearing transcript or any portion

        thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,” or

        “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

        deposition or hearing transcript so designated shall be limited in accordance with the terms

        of this Order.   Until expiration of the 30-day period, the entire deposition or hearing

        transcript shall be treated as confidential.

 18.    Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

        shall remain under seal until further order of the Court. The filing party shall be responsible

        for informing the Clerk of the Court that the filing should be sealed and for placing the

        legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the


 11
     In the event a non-Party witness is authorized to receive Protected Material that is to be used
 during his/her deposition but is represented by an attorney not authorized under this Order to
 receive such Protected Material, the attorney must provide prior to commencement of the
 deposition an executed Undertaking attached as Exhibit A. In the event such attorney declines to
 sign the Undertaking prior to the examination, the Parties, by their attorneys, shall jointly seek a
 protective order from the Court prohibiting the attorney from disclosing Protected Material in order
 for the deposition to proceed.



                                                  15
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 17 of 23 PageID #: 1948



       caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

       the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

       or an exhibit thereto, discloses or relies on confidential documents, information or material,

       such confidential portions shall be redacted to the extent necessary and the pleading or

       exhibit filed publicly with the Court.

 19.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

       the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

       this Action, or from using any information contained in DESIGNATED MATERIAL at

       the trial of this Action, subject to any pretrial order issued by this Court. Notwithstanding

       the foregoing, a Party shall provide a minimum of two business days’ notice to the

       Producing Party in the event that a Party intends to use any Protected Information during

       trial. Subject to any challenges under Section 20, the Parties will not oppose any

       reasonable request by the Producing Party that the courtroom be sealed, if allowed by the

       Court, during the presentation of any testimony, evidence, or argument relating to or

       involving the use of any Protected Material.

 20.   A Party may request in writing to the other Party that the designation given to any

       DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

       agree to redesignation within ten (10) days of receipt of the written request, the requesting

       Party may apply to the Court for relief. Upon any such application to the Court, the burden

       shall be on the designating Party to show why its classification is proper. Such application

       shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

       Procedure 37, subject to the Rule’s provisions relating to sanctions.        In making such

       application, the requirements of the Federal Rules of Civil Procedure and the Local Rules




                                                 16
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 18 of 23 PageID #: 1949



       of the Court shall be met.     Pending the Court’s determination of the application, the

       designation of the designating Party shall be maintained.

 21.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

       accordance with the terms of this Order shall be advised by counsel of the terms of this

       Order, shall be informed that he or she is subject to the terms and conditions of this Order,

       and shall sign an acknowledgment that he or she has received a copy of, has read, and has

       agreed to be bound by this Order. A copy of the acknowledgment form is attached as

       Appendix A.

 22.   To the extent that any discovery is taken of persons who are not Parties to this Action

       (“Third Parties”) and in the event that such Third Parties contended the discovery sought

       involves trade secrets, confidential business information, or other proprietary information,

       then such Third Parties may agree to be bound by this Order.

 23.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties or any

       Party may designate as “CONFIDENTIAL” or “RESTRICTED - ATTORNEYS’ EYES

       ONLY” any documents, information or other material, in whole or in part, produced or

       given by such Third Parties. The Third Parties and any Party shall have ten (10) days after

       production of such documents, information or other materials to make such a designation.

       Until that time period lapses or until such a designation has been made, whichever occurs

       sooner, all documents, information or other material so produced or given shall be treated as

       “CONFIDENTIAL” in accordance with this Order. Where a Third Party designates any

       documents, information or other material as provided herein, experts previously disclosed

       and approved hereunder prior to said Third Party’s production of any Protected Material

       need not be disclosed to said Third Party. Subsequently disclosed experts need not be




                                                17
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 19 of 23 PageID #: 1950



       disclosed to said Third Party before that Third Party’s Protected Material may be disclosed

       thereto.

 24.   If a Party is served with a subpoena issued by a court, arbitral, administrative, or legislative

       body, or with a court order issued in other litigation that compels disclosure of any

       information    or   items   designated     in   this   action   as   “CONFIDENTIAL”          or

       “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “HIGHLY

       CONFIDENTIAL SOURCE CODE” that Party must:

       (a)     promptly notify in writing the designating Party. Such notification shall include a

               copy of the subpoena or court order;

       (b)     promptly notify in writing the person who caused the subpoena or order to issue in

               the other litigation that some or all of the material covered by the subpoena or order

               is subject to this Protective Order. Such notification shall include a copy of this

               Protective Order; and

       (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

               designating Party whose Protected Material may be affected. If the designating

               Party timely seeks a protective order, the Party served with the subpoena or court

               order shall not produce any information designated in this action as

               “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

               ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a

               determination by the court from which the subpoena or order issued, unless the

               Party has obtained the designating Party’s permission. The designating Party shall

               bear the burden and expense of seeking protection in that court of its confidential

               material – and nothing in these provisions should be construed as authorizing or




                                                  18
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 20 of 23 PageID #: 1951



               encouraging a receiving Party in this action to disobey a lawful directive from

               another court.

 25.   Within thirty (30) days of final termination of this Action, including any appeals, all

       DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

       descriptions, and excerpts or extracts thereof (excluding materials which have been

       admitted into evidence in this Action), shall at the producing Party’s election either be

       returned to the producing Party or be destroyed. The receiving Party shall verify the return

       or destruction by affidavit furnished to the producing Party, upon the producing Party’s

       request. Notwithstanding the foregoing, outside counsel of record shall be entitled to

       maintain two (2) copies of all pleadings, motions and trial briefs (including all supporting

       and opposing papers and exhibits thereto), written discovery requests and responses (and

       exhibits thereto), deposition transcripts (and exhibits thereto), trial transcripts, and exhibits

       offered or introduced into evidence at any hearing or trial, and their attorney work product

       which refers or is related to any Protected Material for archival purposes only. Any such

       archived copies that contain or constitute Protected Information remain subject to this

       Order and shall be maintained in confidence by outside counsel for the Party retaining the

       materials.

 26.   The failure to designate documents, information or material in accordance with this Order

       and the failure to object to a designation at a given time shall not preclude the filing of a

       motion at a later date seeking to impose such designation or challenging the propriety

       thereof. The entry of this Order and/or the production of documents, information and

       material hereunder shall in no way constitute a waiver of any objection to the furnishing

       thereof, all such objections being hereby preserved.




                                                  19
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 21 of 23 PageID #: 1952



 27.   Any Party knowing or believing that any other party is in violation of or intends to violate

       this Order and has raised the question of violation or potential violation with the opposing

       party and has been unable to resolve the matter by agreement may move the Court for such

       relief as may be appropriate in the circumstances. Pending disposition of the motion by the

       Court, the Party alleged to be in violation of or intending to violate this Order shall

       discontinue the performance of and/or shall not undertake the further performance of any

       action alleged to constitute a violation of this Order.

 28.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

       publication of the documents, information and material (or the contents thereof) produced

       so as to void or make voidable whatever claim the Parties may have as to the proprietary and

       confidential nature of the documents, information or other material or its contents.

 29.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

       kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

 30.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

       Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

       if reasonably necessary to prepare and present this Action and (b) to apply for additional

       protection of DESIGNATED MATERIAL.

 31.   This Order shall be binding upon the Parties hereto, their attorneys, and their successors,

       executors, personal representatives, administrators, heirs, legal representatives, assigns,

       subsidiaries, divisions, employees, agents, retained consultants and experts, and any

       persons or organizations over which they have direct control.




                                                  20
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 22 of 23 PageID #: 1953



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF TEXAS
                               MARSHALL DIVISION


  PERSONALIZED MEDIA
  COMMUNICATIONS, LLC

                       Plaintiff,

  v.
  GOOGLE LLC.                                               Case No. 2:19-cv-90-JRG
                                                                LEAD CASE
  AKAMAI TECHNOLOGIES, INC.
                                                            Case No. 2:19-cv-89-JRG
  NETFLIX, INC.
                                                            Case No. 2:19-cv-91-JRG
                       Defendants.


                             APPENDIX A
          UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                         PROTECTIVE ORDER
       I, ___________________________________________, declare that:

 1.    My address is _________________________________________________________.

       My current employer is _________________________________________________.

       My current occupation is ________________________________________________.

 2.    I have received a copy of the Protective Order in this action. I have carefully read and

       understand the provisions of the Protective Order.

 3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

       will not disclose to anyone not qualified under the Protective Order, and will use only for

       purposes of this action any information designated as “CONFIDENTIAL,”

       “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

       SOURCE CODE” that is disclosed to me.




                                                1
Case 2:19-cv-00090-JRG Document 83-1 Filed 08/01/19 Page 23 of 23 PageID #: 1954



 4.    Promptly upon termination of these actions, I will return all documents and things

       designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or

       “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession, and

       all documents and things that I have prepared relating thereto, to the outside counsel for

       the party by whom I am employed.

 5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.

       I declare under penalty of perjury that the foregoing is true and correct.

 Signature ________________________________________

 Date ____________________________________________




                                                 2
